--------------------------------------------------------------------------------

Exhibit 10.5

 
EMPLOYMENT AGREEMENT


This employment agreement (this "Agreement"), dated as of September 30, 2009
(the "Effective Date"), is made by and between Lid Hair Studios International,
Inc., a Nevada corporation (the "Company"), and Jun Xia (the "Executive") (each,
a "Party" and together, the "Parties").


WHEREAS, the Executive is currently employed as a President and Chief Executive
Officers of the Company; and


WHEREAS, pursuant to an Exchange Agreement (the "Exchange Agreement"), dated as
of September 30, 2009, by and among the Company, China Children Pharmaceuticals,
Inc. and each of the stockholders of China Children, China Children will become
a wholly-owned subsidiary of the Company (the "Acquisition") as of the Effective
Date. Simultaneously with the consummation of the Acquisition on the Effective
Date, the Company shall change its name from Lid Hair Studios International,
Inc., to China Paediatric Pharmaceuticals Inc.. All references herein to the
Company after consummation of the Acquisition shall be deemed to be references
to Benda Pharmaceutical, Inc.; and


WHEREAS, the Parties wish to establish the terms of the Executive's continued
employment by the Company;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
1.         POSITION/DUTIES.
 
(a)       During the Employment Term (as defined in Section 2 below), the
Executive shall serve as a President and Chief Executive Officer of the Company.
In this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
reasonable duties and responsibilities as the Board of Directors of the Company
(the "Board") shall designate. The Executive shall report directly to the Board.
The Executive shall obey the lawful directions of the Board and shall use his
diligent efforts to promote the interests of the Company and to maintain and
promote the reputation thereof.
 
(b)       During the Employment Term, the Executive shall use his best efforts
to perform his duties under this Agreement and shall devote all of his business
time, energy and skill in the performance of his duties with the Company. The
Executive shall not during the Employment Term (except as a representative of
the Company or with consent in writing of the Board) be directly or indirectly
engaged or concerned in any other business activity. Notwithstanding the
foregoing provisions, the Executive is not prohibited from (1) participating in
charitable, civic, educational, professional or community affairs or serving on
the board of directors or advisory committees of non-profit entities, and (2)
managing his and his family's personal investments, in each case, provided that
such activities in the aggregate do not materially interfere with his duties
hereunder.


2.          EMPLOYMENT TERM. Except for earlier termination as provided in
Section 6, the Executive's employment under this Agreement shall be for a
three-year term commencing on the Effective Date and ending on September 30,
2009 (the "Initial Term"). Subject to Section 6, the Initial Term shall be
automatically extended for additional terms of successive one-year periods (the
"Additional Term") unless the Company or the Executive gives written notice to
the other of the termination of the Executive's employment hereunder at least 90
days prior to the expiration of the Initial Term or Additional Term. The Initial
Term and any Additional Term shall be referred to herein as the "Employment
Term."
 
3.          BASE SALARY. The Company agrees to pay to the Executive a base
salary at an annual rate of not less than US$10,553, payable in accordance with
the regular payroll practices of the Company. The Executive's Base Salary shall
be subject to annual review by the Board (or a committee thereof). The base
salary as determined herein from time to time shall constitute "Base Salary" for
purposes of this Agreement.

 
Page 1

--------------------------------------------------------------------------------

 

4.         BONUS. With respect to each full fiscal year during the Employment
Term, the Executive shall be eligible to earn an annual bonus (the "Annual
Bonus") in such amount, if any, as determined in the sole discretion of the
Board of up to 50% of the Executive's Base Salary. In addition, the Executive
shall be eligible to participate in the Company's bonus and other incentive
compensation plans and programs (if any) for the Company's senior executives at
a level commensurate with his position and may be entitled to bonus payments in
addition to the amount set forth hereinabove.1 
 
5.         EMPLOYEE BENEFITS.
 
(a)       Benefit Plans. The Executive shall be eligible to participate in any
employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives, at a level
commensurate with his positions, subject to satisfying the applicable
eligibility requirements. The Company may at any time or from time to time
amend, modify, suspend or terminate any employee benefit plan, program or
arrangement for any reason in its sole discretion.



--------------------------------------------------------------------------------

1 NOTE: publicly held companies are subject to the $1,000,000 compensation
deduction limitation imposed by Internal Revenue Code Section 162(m).
 
 
(b)       Vacation. The Executive shall be entitled to an annual paid vacation
in accordance with the Company's policy applicable to senior executives from
time to time in effect, but in no event less than two weeks per calendar year
(as prorated for partial years), which vacation may be taken at such times as
the Executive elects with due regard to the needs of the Company. The carry-over
of vacation days shall be in accordance with the Company's policy applicable to
senior executives from time to time in effect.
 
(c)       Business and Entertainment Expenses. Upon presentation of appropriate
documentation, the Executive shall be reimbursed for all reasonable and
necessary business and entertainment expenses incurred in connection with the
performance of his duties hereunder, all in accordance with the Company's
expense reimbursement policy applicable to senior executives from time to time
in effect.
 
6.         TERMINATION. The Executive's employment and the Employment Term shall
terminate on the first of the following to occur:
 
(a)       Disability. The thirtieth (30th) day following written notice by the
Company to the Executive of termination due to Disability. For purposes of this
Agreement, "Disability" shall mean a determination by the Company in accordance
with applicable law that due to a physical or mental injury, infirmity or
incapacity, the Executive is unable to perform the essential functions of his
job with or without accommodation for 180 days (whether or not consecutive)
during any 12-month period.
 
(b)       Death. Automatically on the date of death of the Executive.
 
(c)       Cause. Immediately upon written notice by the Company to the Executive
of a termination for Cause. "Cause" shall mean, as determined by the Board (or
its designee) (1) conduct by the Executive in connection with his employment
duties or responsibilities that is fraudulent, unlawful or grossly negligent;
(2) the willful misconduct of the Executive; (3) the willful and continued
failure of the Executive to perform the Executive's duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness); (4) the commission by the Executive of any felony (or the equivalent
under the law of the People's Republic of China) (other than traffic-related
offenses) or any crime involving moral turpitude; (5) violation of any material
policy of the Company or any material provision of the Company's code of
conduct, employee handbook or similar documents; or (6) any material breach by
the Executive of any provision of this Agreement or any other written agreement
entered into by the Executive with the Company.

 
Page 2

--------------------------------------------------------------------------------

 
 
(d)       Without Cause. On the thirtieth (30th) day following written notice by
the Company to the Executive of an involuntary termination without Cause, other
than for death or Disability.
 
(e)       Good Reason. On the sixtieth (60th) day following written notice by
the Executive to the Company of a termination for Good Reason. "Good Reason"
shall mean, without the express written consent of the Executive, the occurrence
of any the following events unless such events are cured (if curable) by the
Company within fifteen days following receipt of written notification by the
Executive to the Company that he intends to terminate his employment hereunder
for one of the reasons set forth below: any material reduction or diminution
(except temporarily during any period of incapacity due to physical or mental
illness) in the Executive's title, authorities, duties or responsibilities or
reporting requirements with the Company.
 
7.         CONSEQUENCES OF TERMINATION.
 
(a)       Disability. Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation through the date of termination;
(2) any unpaid Annual Bonus accrued with respect to the fiscal year ending on or
preceding the date of termination; (3) reimbursement for any unreimbursed
expenses properly incurred through the date of termination; and (4) all other
payments or benefits to which the Executive may be entitled under the terms of
any applicable employee benefit plan, program or arrangement (collectively,
"Accrued Benefits").
 
(b)       Death. Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits.
 
(c)       Termination for Cause. Upon the termination of the Employment Term by
the Company for Cause or by either party in connection with a failure to renew
this Agreement, the Company shall pay to the Executive any Accrued Benefits.
 
(d)       Termination without Cause or for Good Reason. Upon the termination of
the Employment Term by the Company without Cause or by the Executive with Good
Reason, the Company shall pay or provide to the Executive (1) the Accrued
Benefits, and (2) subject to the Executive's execution (and non-revocation) of a
general release of claims against the Company and its affiliates in a form
reasonably requested by the Company, (A) continued payment of his Base Salary
for two (2) months after termination, payable in accordance with the regular
payroll practices of the Company, but off the payroll; and (B) payment of the
Executive's cost of continued medical coverage for two (2) months after
termination (subject to the Executive's co-payment of the costs in the same
proportion as such costs were shared immediately prior to the date of
termination).2 Payments provided under this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company.
 
8.         NO ASSIGNMENT. This Agreement is personal to each of the Parties.
Except as provided below, no Party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
Party hereto; provided, however, that the Company may assign this Agreement to
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.
 

--------------------------------------------------------------------------------

2 NOTE: typically the period for severance payments corresponds to the length of
the noncompete and nonsolicitation period.
 
9.         NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:



 
Page 3

--------------------------------------------------------------------------------

 

If to the Executive:


At the address (or to the facsimile number) shown on the records of the Company


If to the Company:


China Pediatric Pharmaceuticals Inc.
Room1-402, Building B, Oujinyuan Community,
No. 34 Keji Road ,
Xi'an,Shaanxi Province, P.R.C.
Tel:
Fax


With a copy to:
 
William L. Macdonald, Macdonald Tuskey, Corporate and Securities Lawyers, 1210 -
777 Hornby Street, Vancouver, British Columbia V6Z 1S4
Telephone:
Fax:
 
or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
10.        PROTECTION OF THE COMPANY'S BUSINESS.
 
(a)       Confidentiality. The Executive acknowledges that during the course of
his employment by the Company (prior to and during the Employment Term) he has
and will occupy a position of trust and confidence. The Executive shall hold in
a fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 10(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.
 
(b)       Non-Competition. During the Employment Term and for the one-year
period following the termination of the Executive's employment for any reason
(the "Restricted Period"), the Executive shall not, directly or indirectly,
without the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's

 
Page 4

--------------------------------------------------------------------------------

 
 
termination of employment or within one year of the Executive's termination of
employment in the geographic locations where the Company and its subsidiaries or
affiliates engage or propose to engage in such business (the "Business").
Nothing herein shall prevent the Executive from having a passive ownership
interest of not more than 2% of the outstanding securities of any entity engaged
in the Business whose securities are traded on a national securities exchange.
 
(c)       Non-Solicitation of Employees. The Executive recognizes that he
possesses and will possess confidential information about other employees of the
Company and its subsidiaries and affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company and its subsidiaries and affiliates.
The Executive recognizes that the information he possesses and will possess
about these other employees is not generally known, is of substantial value to
the Company and its subsidiaries and affiliates in developing their business and
in securing and retaining customers, and has been and will be acquired by him
because of his business position with the Company. The Executive agrees that,
during the Restricted Period, he will not, directly or indirectly, (i) solicit
or recruit any employee of the Company or any of its subsidiaries or affiliates
(a "Current Employee") or any person who was an employee of the Company or any
of its subsidiaries or affiliates during the twelve (12) month period
immediately prior to the date the Executive's employment terminates (a "Former
Employee") for the purpose of being employed by him or any other entity, or (ii)
hire any Current Employee or Former Employee.
 
(d)       Non-Solicitation of Customers. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.
 
(e)       Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
 
(f)       Non-Disparagement. Executive shall not, and shall not induce others
to, Disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.
 
(g)       Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.
 
(h)       Equitable Relief and Other Remedies. The Executive acknowledges and
agrees that the Company's remedies at law for a breach or threatened breach of
any of the provisions of this Section 10 would be inadequate and, in recognition
of this fact, the Executive agrees that, in the event of such a breach or
threatened or attempted breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain

 
Page 5

--------------------------------------------------------------------------------

 

equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available. In addition, without limiting the Company's remedies for
any breach of any restriction on the Executive set forth in this Section 10,
except as required by law, the Executive shall not be entitled to any payments
set forth in Section 7(d) hereof if the Executive has breached the covenants
applicable to the Executive contained in this Section 10, the Executive will
immediately return to the Company any such payments previously received under
Section 7(d) upon such a breach, and, in the event of such breach, the Company
will have no obligation to pay any of the amounts that remain payable by the
Company under Section 7(d).
 
(i)       Reformation. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state. The Executive acknowledges that the restrictive covenants contained
in this Section 10 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.
 
(j)       Survival of Provisions. The obligations contained in this Section 10
shall survive in accordance with their terms the termination or expiration of
the Executive's employment with the Company and shall be fully enforceable
thereafter.
 
11.        INDEMNIFICATION. The Executive shall be indemnified to the extent
permitted by the Company's organizational documents and to the extent required
by law.
 
12.        SECTION HEADINGS AND INTERPRETATION. The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.
 
13.        SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
14.        COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
 
15.        GOVERNING LAW AND VENUE. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
New York without regard to its conflicts of law principles. The Parties agree
irrevocably to submit to the exclusive jurisdiction of the federal courts or, if
no federal jurisdiction exists, the state courts, located in the City of New
York, Borough of Manhattan, for the purposes of any suit, action or other
proceeding brought by any Party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defence or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts. IN
ADDITION, THE PARTIES AGREE TO WAIVE A TRIAL BY JURY.
 
16.        ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
 
17.        WAIVER AND AMENDMENT. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 
Page 6

--------------------------------------------------------------------------------

 

18.        WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.
 
19.        AUTHORITY AND NON-CONTRAVENTION. The Executive represents and
warrants to the Company that he has the legal right to enter into this Agreement
and to perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him from entering into this
Agreement or performing all of his obligations hereunder.
 
20.        COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
 
21.        TERMINATION OF EXCHANGE AGREEMENT. In the event that the consummation
of the Acquisition does not occur and the Exchange Agreement terminates pursuant
to its term, the terms of employment contained herein shall be null and void, or
if the Executive's employment with the Company terminates prior to the
consummation of the Acquisition, the terms contained herein shall be null and
void unless the Company agrees otherwise, in its sole discretion.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
Page 7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


LID HAIR STUDIOS INTERNATIONAL, INC.
 (China Pediatric Pharmaceuticals Inc.)


The Board of Directors:
 
 
 

--------------------------------------------------------------------------------

By: Jun Xiz                                             
Title: Chief Executive Officer and Director
 
 
 

--------------------------------------------------------------------------------

By: Minggang Xiao
Title: Chief Financial Officer and Director
 
 
 

--------------------------------------------------------------------------------

By:
Title: Director
 
 
 

--------------------------------------------------------------------------------

By:
Title: Director
 
 
 

--------------------------------------------------------------------------------

By:
Title: Director








EXECUTIVE


 
 

--------------------------------------------------------------------------------

By: Jun Xia                                                 
Title: Chief Executive Officer Jun Xia
 
 
 



 
Page 8

--------------------------------------------------------------------------------

 
